Citation Nr: 1703153	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO. 07-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of major depressive disorder, rated as 50 percent disabling prior to June 4, 2009.

2.  Evaluation of major depressive disorder, currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty August 1983 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Board remanded the appeal for additional development. The case has since returned to the Board.

The Board notes that a higher rating (less than the maximum available benefit) has been granted for the Veteran's major depressive disorder during the pendency of this appeal. Because higher ratings for this disability are assignable during the relevant time period and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


REMAND

The Veteran's major depressive disorder is currently assigned a 70 percent disability rating, effective June 4, 2009. This disability is rated under Diagnostic Code (DC) 9434. See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016). The Veteran contends that her service-connected disability has become more severe and that she is entitled to an increased disability rating as a result.

The record reflects that in an April 2001 rating decision, the RO granted service
connection for depression, not otherwise specified (later recharacterized as major depressive disorder) and assigned an initial 30 percent rating under DC 9434. In April 2007, the RO received the Veteran's current claim for an increased rating. In its June 2007 rating decision, the RO awarded a 50 percent rating for major depressive disorder, effective from April 27, 2007. In July 2007, the Veteran filed a notice of disagreement. In its July 2009 rating decision, the RO awarded a 70 percent evaluation for the Veteran's service-connected major depressive disorder and granted TDIU, both effective from June 4, 2009. The 70 percent increase does not constitute a full grant of the maximum available benefit sought. Therefore, the Veteran's claim for an increased rating for major depressive disorder remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

As a preliminary matter, it appears that the Veteran moved, either temporarily or permanently, to Alabama during the appeal period. See December 2014 Authorization for Release of Information (Veteran lists her address as being in Alabama). However, her current address of record with the VA is in Puerto Rico. 

The Veteran's last VA examination of record occurred in June 2009. VA has a duty to assist veterans in developing their claims. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326. At the same time, the duty to assist does not require that a claim be remanded for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). However, given that over seven years have passed since the last VA examination, and in light of at least one attempt by the Veteran since that last examination, the Board finds that a new exam is warranted. Thus, the RO should afford the Veteran a new VA examination and work with the Veteran's representative to assure she gets adequate notice and assistance to ensure she has the opportunity to report for her examination. 

It appears that the Veteran was receiving ongoing treatment at a VA medical center in Puerto Rico for her disability, and the claims file includes VA treatment records from that facility dated through November 2009. Because there are no treatment records, be they VA or private, in the record dated after November 2009, the RO is directed to request from the Veteran the location and dates of any relevant treatment she has received since November 2009. The RO is also directed to make reasonable efforts to obtain any outstanding treatment records identified by the Veteran, and to associate with the claims file those records, along with VA treatment records, since November 2009 to ensure the record is complete. The Board notes that among the November 2009 treatment records from Hospital Hima are records written in Spanish. Therefore, the RO is directed to obtain English translations of these, and any other documents written in another language.

The Veteran is informed that if she fails to report for her VA examination without good cause, her claim may be denied.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative and request information as to the location of any medical facility, VA or otherwise, where she may have received treatment for her major depressive disorder since November 2009, to include the approximate dates of treatment. 

a.	The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. All attempts to fulfill this development should be documented in the claims file.

Attention is invited to the December 2014 Authorization for Release of Information where the Veteran lists her address as being in Alabama.

2. Obtain relevant outstanding private and VA medical records related to treatment of the Veteran's major depressive order since November 2009, to include treatment at facilities outside of Puerto Rico.

3. Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of her service-connected major depressive disorder. VBMS/Virtual VA records must be made available to, and reviewed by, the examiner.

5. After completing the requested actions, readjudicate the claim in light of all pertinent evidence. If the benefit sought remains denied, furnish to the Veteran and her representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




